Case 1:19-mc-01413-RER Document 2 Filed 06/05/19 Page 1 of 2 PageID #: 10


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District ofNew York
MELJRS                                             271 Cadman Plaza East
F. #2019R00382                                     Brooklyn, New York 11201



                                                   June 5, 2019

By E-mail


The Honorable Cheryl L. Pollak
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    In re Searches of Cellular Telephones
                     Docket Nos. 19-MC-1164 and 19-MC-1314


Dear Judge Pollak:

               The government respectfully submits this letter to request that the Court order
that the above-captioned matters be unsealed in their entirety.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:              /s/
                                                  Jonathan Siegel
                                                  Assistant U.S. Attorney
                                                  (718)254-6293
Enclosure


cc:    Clerk of Court(by ECF)
Case 1:19-mc-01413-RER Document 2 Filed 06/05/19 Page 2 of 2 PageID #: 11




MEL:JRS
F.# 2019R00382


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  X


IN THE MATTER OF THE SEARCH OF THE
                                                      PROPOSED ORDER
CELLULAR TELEPHONES ASSIGNED (1)
CALL NUMBER 201-283-7734, WITH                        ^ 19 MC 1163
INTERNATIONAL MOBILE SUBSCRIBER
IDENTITY NUMBER 354255097677993, AND                      19-MC-1413
(2)CALL NUMBER 347-512-5605,

and


IN THE MATTER OF THE USE OF A CELL-
SITE SIMULATOR TO LOCATE THE
CELLULAR DEVICE ASSIGNED CALL
NUMBER 201-283-7734, WITH
INTERNATIONAL MOBILE SUBSCRIBER
IDENTITY NUMBER 354255097677993


                                                  X



              Upon the application of RICHARD P. DONOGHUE,United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Jonathan Siegel,

for an order unsealing the above-caption matters in their entirety:

              WHEREFORE,it is ordered that the entire matters be unsealed.


Dated: Brooklyn, New York
         June 5, 2019



                                                                'pJU.
                                            HONORABLE CHERYL L. POLLAK
                                            UNITED S^TES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF NEW YORK
